El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Apela Ensebio Saldaña de una sentencia de siete años de presidio por nn delito de homicidio voluntario.
La prueba de cargo demostró que Saldaña, hombre dé-bil, enfermo y viejo, destrozó el cráneo de Alejandro Delgado con varios golpes propinados con nn pedazo de bambú. La de descargo explica qne Delgado, hombre joven, corpu-lento y de carácter violento o irrespetuoso, quien ya desde algún tiempo venía demostrando indebido interés en la jo-ven esposa de Saldaña, hasta el punto de que Saldaña se quejó de ello ante el Juez de Paz y la .policía, pretendió rap-tar la esposa de Saldaña en presencia de éste, llevándosela violentamente de la casa, interviniendo entonces Saldaña con los golpes que segaron la vida de Delgado.
*190Algún tiempo después de estar deliberando el jurado que entendía en el caso, avisó el jurado al juez, por conducto del alguacil, que deseaba regresar a sala porque no podía po-nerse de acuerdo. Estaba presente el abogado defensor, quien pidió al juez accediera a los deseos del jurado, pero el juez se limitó a instruir al alguacil informara al jurado que continuara deliberando. Media bora más tarde rindió el ju-rado veredicto declarando al acusado culpable de homicidio voluntario, y recomendó “la mayor clemencia para el acu-sado en vista de las circunstancias de este caso.” El abo-gado defensor pidió entonces se dejara sin efecto el vere-dicto, por razón de lo ocurrido al anunciar el jurado que no podía ponerse de acuerdo, sosteniendo que eso trajo por re-sultado un veredicto por transacción. La corte declaró sin lugar la moción.. A solicitud del abogado defensor se proce-dió entonces a examinar a cada uno de los miembros del ju-rado en cuanto a si el veredicto .era el suyo contestando to-dos que sí, y añadiendo tres de ellos “con clemencia”.
El apelante señala como error la actuación de la corte al negarse a oír al jurado en corte abierta en cuanto a su des-acuerdo y al comunicarse con el jurado por conducto del al-guacil y sin estar en corte abierta.
La corte erró, a nuestro juicio, al no acceder al deseo del jurado de regresar a sala, y al ordenar al jurado de la ma-nera informal en que lo hizo, que continuase deliberando. No debe haber comunicación alguna entre el juez y el jurado después que la causa ha sido sometida a éste, a menos que no sea en corte abierta y en presencia del acusado y su abo-gado, o luego de darle a éstos plena oportunidad de estar .presentes.(1) Shields v. United States, 273 U.S. 583, 71 L. Ed. 787; Fillippon v. Albion Vein Slate Co., 250 U. S. 76, 63 L. Ed. 853; Outlaw v. United States, 81 F.2d 805; Little v. United States, 73 F.2d 861; Byerley v. Commonwealth, 297 Ky. 782, 181 S. W.2d 429; State v. Beal, 146 P.2d 175, 48 *191N.M. 84; Hopson v. The State, 116 Ga. 90, 42 S.E. 412; Kinnemer v. State, 66 Ark. 206, 49 S. W. 815; State v. Wroth, 15 Wash. 621, 47 P. 106; Jones v. State, 26 Ohio St. 208; Witt v. State, 5 Coldw. (Tenn.) 11; Holton v. State, 2 Fla. 476; Sargent v. Roberts et al., 1 Pick (Mass.) 337, 11 Am. Dec. 385. En todo caso en que la corte o alguno de sus funciona-rios comete el error de comunicarse con el jurado respecto al easo(2) y fuera de sala, se presume perjudicial el error a menos que se pruebe afirmativamente que no ha habido per-juicio. Wheaton v. United States, 133 F.2d 522; Chambers v. United States, 237 F. 513. Y si la comunicación del juez al jurado es de tal naturaleza que forma parte de los proce-dimientos en el caso,(2) el error de la corte al hacerla en ausencia del acusado, y sin darle oportunidad de estar pre-sente, es fatal, aunque el contenido de la comunicación no sea impropio, ya que se priva al acusado de. su derecho a estar presente'durante todas las etapas del juicio. Shields v. United States, Outlaw v. United States, y los casos de Hopson, Kinnemer, Jones, Witt y Holton, supra.
En los casos de Hopson, Kinnemer, Jones y Witt, supra, la corte repitió, o releyó al jurado, en corte abierta pero en ausencia del acusado, las instrucciones originalmente dadas, y se resolvió que procedía la revocación de las sentencias por haberse privado al acusado de su derecho a estar presente durante todas las etapas de.l juicio. En los de Holton y Outlaw se resolvió lo mismo, siendo la única diferencia entre es-tos casos y los otros que en vez de releerse las instrucciones al jurado en corte abierta se envió al jurado una copia de las instrüeeiones.
*192El caso de Shields v. United States, supra, no es sustan-cialmente diferente del que nos ocupa. En dicho caso los abogados de ambas partes pidieron al juez que no disolviera al jurado hasta que no llegara a un acuerdo. Después de prolongada deliberación el jurado avisó al juez por escrito, en la forma usual de un veredicto, que encontraba culpable a ciertos acusados e inocentes a otros, y que en cuanto a tres de los acusados no podía llegar a un acuerdo. El juez con-testó, por escrito, que el jurado debía determinar si esos tres acusados eran o no culpables. Posteriormente el jurado rin-dió un veredicto de culpabilidad, con recomendación de cle-mencia, en cuanto a los tres acusados. Uno de ellos apeló, y la Corte de Circuito confirmó la sentencia. El Tribunal Supremo de Estados Unidos revocó, diciendo:
“ ... La solicitud hecha a la corte conjuntamente por los abo-gados del acusado y del gobierno no justificó la excepción a la regla respecto a la conducta ordenada de un juicio por jurado, que da de-recho al acusado, especialmente por tratarse de una causa criminal,(3) a estar presente desde que se insacula el jurado hasta que se disuelve después de haber rendido su veredicto.”
El único caso que conocemos contrario a la regia esta-blecida en Shields v. United States, supra, es el de Holland v. People, 30 Colo. 94, 69 P. 519, en el cual uno de los miem-bros del jurado avisó que necesitaba los servicios de un mé-dico, se trajo al jurado a sala, en ausencia del acusado y su abogado, y según certificó el juez después (no se tomaron no-tas taquigráficas de lo ocurrido), preguntó éste al jurado si el conflicto existente entre ellos era en cuanto a cuestiones de hecho o de derecho, contestando el jurado que era en cuanto a cuestiones de hecho. -Prosiguió el juez, según su certifi-cación, a inquirir si el alguacil o alguna otra persona había *193tratado de hablarles del caso, a lo que se le contestó en la negativa, y el juez entonces instruyó al jurado se retirara a deliberar. El acusado presentó affidavits al efecto de que la certificación del juez en cnanto a lo ocurrido no era co-rrecta, pero se resolvió que no podían considerarse los affidavits, por ser definitiva la certificación del juez. Se resol-vió además que el incidente no constituía parte del procedi-miento, por lo que no podía decirse que se había privado al acusado de su derecho a estar presente durante todas las etapas del juicio. No estamos de acuerdo con la doctrina sentada. El caso precisamente ilustra la gravedad del per-juicio que se le causa a un acusado mediante comunicacio-nes entre el juez y el jurado que el acusado desconoce.. Como se dijo en State v. Wroth, supra, caso en que ol juez, a solicitud del jurado, acudió a la puerta del salón de delibe-raciones, donde el jurado le pidió repitiera una instrucción,, y se revocó por ello la.sentencia, a pesar de quo el juez cer-tificó que se negó a hablarle al jurado, y se retiró inmediata-mente : ...
“El ilustrado abogado del gobierno insiste en que el juez nada dijo al jurado, y que por lo tanto su conducta no puede haber perju-dicado al acusado. Pero la ley no somete a los litigantes a la des-ventaja de venir obligados a aceptar aun la manifestación del juez en cuanto a lo ocurrido entre él y el jurado en un sitio donde el juez no debe estar, y donde no puede exigirse a los litigantes que acudan. La parte tiene un derecho legítimo a que su causa se ventile en corte abierta, con oportunidad de estar presente y ser oída respecto a todo lo que transcurra. Tiene derecho a estar presente, asistida de abogado, en todo momento en que sea necesario o conveniente que la corte se comunique con el jurado, y no puede pedírsele que de-penda de la memoria o del sentido de justicia del juez respecto a lo ocurrido entre el juez y el jurado en cualquier momento o lugar en que ella no tenga derecho a estar presente. Su derecho en este respecto llega a la verdadera sustancia del juicio por jurado.’5
Es cierto que en el caso de autos, el juez no se comunicó-directamente con el jurado, sino que lo hizo por conducto del alguacil. Ello no aminora el mal que encarna la comunica-*194eión privada entre juez y 'jurado, sino que más bien lo agrava. No existe récord de lo que le dijera el alguacil al jurado. En tm caso similar al nuestro, la forma en que el alguacil trans-mitió al jurado un mensaje del juez vino claramente a per-judicar los intereses del, acusado, y produjo la revocación de la sentencia. Allen v. State (Miss.), 159 So. 533.
No se trata, pue§, de- una trivial desviación del procedi-miento. Tampoco es puramente técnica la regla establecida en la jurisprudencia citada, ni su aplicación a este caso. Cuando el jurado anuncia que no puede llegar a un acuerdo, está el proceso en uno de sus momentos críticos. ,Si bien la •corto tiene discreción para determinar si debe o no instar al Jurado a continuar deliberando,(4)-no debe hacerlo sin oír al Jurado en sala. En muchas ocasiones resulta, como pudo -haber resultado en el caso de autos, que el desacuerdo del jurado se basa en cuestiones de hecho o de derecho que, al regresar el jurado a sala y tener la oportunidad de solicitar .o- recibir instrucciones adicionales, o de oír nuevamente la •declaración de algún testigo, quedan aclaradas, eliminándose la baso para el desacuerdo. Y aun cuando ol conflicto en el seno del jurado no pueda resolverse con instrucciones adi-cionales o lectura de declaraciones, si la corte estima propio instar al jurado que continúe sus deliberaciones, debe hacerlo en forma tal que el jurado no se sienta coaccionado. El acu-sado tiene derecho a estar presente cuando esa crisis snrge ■en el procedimiento, para ver que,- al sortearla la corte, no se perjudiquen sus intereses, y para tener la oportunidad de solicitar de la corte las instrucciones que estime propias, y la modificación de aquéllas que estime impropias. De ese derecho fué privado' en el caso de autos, y no podemos decir que el error no le perjudicara.

Por los fundamentos expuestos debe revotarse la senten-cia apelada y devolverse el caso a la corte inferior para que se celebre un nuevo juicio.


 Compárese ol art. 275 del Código de Enjuiciamiento Criminal.


Es casi innecesario añadir que la doctrina a que. hacemos referencia no es aplicable a aquellas comunicaciones ajenas al caso que sean necesarias para atender las necesidades del jurado, como aquéllas que tengan que ver con el alojamiento y la alimentación del jurado, por ejemplo. Tampoco fes aplicable a aquellas comunicaciones que autoriza la ley, como por ejemplo el preguntarle el alguacil al jurado si ha llegado a un acuerdo, pregunta autorizada por el artículo 267 del Código de Enjuiciamiento Criminal.


En algunas jurisdicciones se ha resuelto, en casos civiles, que el juez puedo instruir en corte abierta al jurado que continúe deliberando, en ausencia de las partes y sus abogados, a base de la teoría de que es deber de los abogados estar presente en la corte hasta que termine el juicio. Kullberg v. O’Donnell, 33 N.E. (Mass.) 528; Burton v. Neill, 118 N.W. (Iowa) 302; Ashford v. McKee, 183 Ala. 620, 62 So. 879; Hutchins v. Haffner, 63 Colo. 365, 167 Pac. 966.


Pueblo v. Berdecia, 59 D.P.R. 318.